            Case 1:20-cv-00059-DAD-SAB Document 11 Filed 06/02/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   ANGELA DE LA CERDA,                                 Case No. 1:20-cv-00059-DAD-SAB

11                   Plaintiff,                          ORDER REQUIRING PARTIES TO FILE
                                                         DISPOSITIONAL DOCUMENTS
12           v.
                                                         (ECF No. 10)
13   ULTA, INC., et al.,

14                   Defendants.

15

16          On June 1, 2020, Plaintiff filed a notice of settlement informing the Court that the parties

17 have reached settlement of this action and that a stipulation for dismissal will be filed within

18 thirty (30) days. (ECF No. 10.)

19          Accordingly, it is HEREBY ORDERED that:

20          1.      All pending matters and dates are VACATED; and

21          2.      The parties shall file dispositional documents on or before July 1, 2020.

22
     IT IS SO ORDERED.
23

24 Dated:        June 2, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                     1
